DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

.Claims 1-20 are pending.

Allowable Subject Matter
.Claims 1-20 are allowed. Independent claims 1, 11 and 17 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, configured to electrically connect a first component and a second component, the electrical connector comprising: an insulating body, having an insertion slot configured for the first component to insert backward therein, wherein a bottom surface is defined behind the insertion slot, the insulating body has a plurality of side walls connected to the bottom surface to form the insertion slot, one of the side walls defined as a first side wall has a first side surface facing the insertion slot, and the first side wall has a first rib extending backward and having a free end; a plurality of wherein prior to the first component inserting into the insertion slot, a projection of the portion of each of the contact portions protruding inward relative to the first side surface along the first direction and a projection of the first side surface along the first direction virtually form a front intersection line and a rear intersection line provided at intervals along the front-rear direction, and the free end of the first rib passes backward beyond the front intersection line and does not pass backward beyond the rear intersection line; and an insulating block, wherein a front surface of the insulating block is provided relatively behind the bottom surface, the fixing portion of each of the terminals is fixed to the insulating block, the connecting portion of each of the terminals extends forward from the front surface of the insulating block and passes beyond the bottom surface, a portion of the connecting portion of each of the terminals not passing forward beyond the bottom surface is defined as an adjusting portion, a medium between the two adjusting portions of each of the at least one pair of first signal terminals is completely a first medium, and a dielectric coefficient of the first medium is less than a dielectric coefficient of the insulating body, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, configured to electrically connect a first component and a second component, the electrical connector comprising: an insulating body, having an insertion slot configured for the first component to insert backward therein along a front- rear direction, wherein a bottom surface is defined behind the insertion slot, the insulating body has a plurality of side walls forming the insertion slot and connected to the bottom surface, one of the side walls is defined as a first side wall having a plurality of first separation walls, and each of the first separation walls continuously extends backward from a front and passes backward beyond the bottom surface; and a plurality of terminals arranged in a row along a first direction that is perpendicular to the front-rear direction, the row of the terminals are provided on the first side wall and have at least one pair of first signal terminals and at least one first ground terminal, at least one adjacent side of one of the at least one pair of first signal terminals is provided with one of the at least one first ground terminal, each of the terminals has an elastic portion extending along the front-rear direction and being free, a front end of the elastic portion is provided on the bottom surface close to front thereof and protrudes into the insertion slot, a back end of the elastic portion has an adjusting portion that is provided to be wherein one of the first separation walls is located between one of the first signal terminals and an adjacent one of the at least one first ground terminal, the one of the first separation walls continuously separates the two corresponding elastic portions thereof backward from a front thereof, none of the first separation walls exists between one of the at least one pair of first signal terminals, the two adjusting portions of the one of the at least one pair of first signal terminals are separated only by a first medium, and a dielectric coefficient of the first medium is less than a dielectric coefficient of each of the first separation walls; wherein the first side wall has a first rib extending backward and having a free end, and the free end of the first rib is located between the one of the at least one pair of first signal terminals; and wherein the front end of the elastic portion of each of the first signal terminals has a contact portion arched toward the insertion slot, a portion of the contact portion protrudes inward into the insertion slot to elastically abut and be electrically connected to the first component, a back end of the contact portion has a transition portion, the transition portion is connected backward to a connecting portion, two opposite inner edges of two adjacent ones of the transition portions of the first signal terminals form a trumpet shape shrinking backward from a front thereof, and the first rib extends backward and does not pass beyond the transition portion, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, configured to electrically connect a first component and a second each of the first ribs has a free end located in front of the bottom surface, and each of the first separation walls continuously extends backward from a front thereof and passes backward beyond the bottom surface; a plurality of terminals, comprising a plurality of pairs of first signal terminals and a plurality of first ground terminals are arranged on the first side wall along a left-right direction, each of a left side and a right side of each pair of the pairs of the first signal terminals is provided with an adjacent one of the first ground terminals, each of the terminals has a fixing portion, a contact portion provided in front of the fixing portion and a tail portion provided behind the fixing portion, the contact portion is provided relatively in front of the bottom surface and protrudes into the insertion slot, and the tail portion is electrically connected to the second component; and at least one insulating block, installed in the insulating body, wherein the fixing portion of each of the first signal terminals and the fixing portion of each of the first ground terminals are respectively fixed to one of the at least one insulating block; wherein one of the first separation walls exists between each of the first signal terminals and an adjacent one of the first ground terminals, and one of the first ribs exists between each pair of the pairs of first signal terminals, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER G LEIGH/Examiner, Art Unit 2831